EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated as of November 25,
2014, is entered into by and between Premier Biomedical, Inc., a Nevada
corporation (“Company”), and Typenex Co-Investment, LLC, a Utah limited
liability company, its successors and/or assigns (“Investor”).

A. Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

B. Investor desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement (i) a Convertible Promissory
Note, in the form attached hereto as Exhibit A, in the original principal amount
of $86,500.00 (the “Note”), convertible into shares of common stock, $0.00001
par value per share, of Company (the “Common Stock”), upon the terms and subject
to the limitations and conditions set forth in such Note, and (ii) a Warrant to
Purchase Shares of Common Stock, in the form attached hereto as Exhibit B (the
“Warrant”).

 

C. This Agreement, the Note, the Warrant, and all other certificates, documents,
agreements, resolutions and instruments delivered to any party under or in
connection with this Agreement, as the same may be amended from time to time,
are collectively referred to herein as the “Transaction Documents”.

 

D. For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note;
“Warrant Shares” means all shares of Common Stock issuable upon the exercise of
or pursuant to the Warrant; and “Securities” means the Note, the Conversion
Shares, the Warrant and the Warrant Shares.

 

NOW, THEREFORE, Company and Investor hereby agree as follows:

 

1. Purchase and Sale of Securities.

 

1.1. Purchase of Securities. Company shall issue and sell to Investor and
Investor shall purchase from Company the Note and the Warrant. In consideration
thereof, Investor shall pay the Purchase Price (as defined below) to Company.
For the avoidance of doubt, the Purchase Price constitutes payment in full for
the Warrant.

 

1.2. Form of Payment. On the Closing Date (as defined below), Investor shall pay
the Purchase Price to Company against delivery of the Note and the Warrant.

 

1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date and time of the
issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be 5:00 p.m., Eastern Time on or about November 25, 2014, or such
other mutually agreed upon time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on the Closing Date at the offices of
Investor unless otherwise agreed upon by the parties, or by the exchange of
documents via email, facsimile, or other means acceptable to the parties.

 

1.4. Collateral for the Note. The Note shall not be secured.

 

 
1


--------------------------------------------------------------------------------




  

1.5. Original Issue Discount; Transaction Expenses. The Note carries an original
issue discount of $7,500.00 (the “OID”). In addition, Company agrees to pay
$4,000.00 to Investor to cover Investor’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Securities (the “Transaction Expense Amount”), all
of which amount is included in the initial principal balance of the Note. The
“Purchase Price”, therefore, shall be $75,000.00, computed as follows:
$86,500.00 original principal balance, less the OID, less the Transaction
Expense Amount.

 

2. Investor’s Representations and Warranties. Investor represents and warrants
to Company that: (i) this Agreement has been duly and validly authorized; (ii)
this Agreement constitutes a valid and binding agreement of Investor enforceable
in accordance with its terms; and (iii) Investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D of the 1933 Act.

 

3. Representations and Warranties of Company. Company represents and warrants to
Investor that: (i) Company is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; (ii) Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary;
(iii) Company has registered its Common Stock under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and is obligated
to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act; (iv)
each of the Transaction Documents and the transactions contemplated hereby and
thereby, have been duly and validly authorized by Company; (v) this Agreement,
the Note, the Warrant, and the other Transaction Documents have been duly
executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (vi) the execution and delivery of the Transaction
Documents by Company, the issuance of Securities in accordance with the terms
hereof, and the consummation by Company of the other transactions contemplated
by the Transaction Documents do not and will not conflict with or result in a
breach by Company of any of the terms or provisions of, or constitute a default
under (a) Company’s formation documents or bylaws, each as currently in effect,
(b) any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Company is a party or by which it or any of its properties
or assets are bound, including any listing agreement for the Common Stock, or
(c) to Company’s knowledge, any existing applicable law, rule, or regulation or
any applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over Company or any of Company’s properties or assets; (vii) no
further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Company is required to be obtained by Company
for the issuance of the Securities to Investor; (viii) Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by Company with the SEC under the 1934 Act; (ix) Company is not, nor has it ever
been, a “Shell Company,” as such type of “issuer” is described in Rule 144(i)(1)
under the 1933 Act; and (x) all fees payable by Company with respect to the
transactions contemplated herein are payable in full compliance with all
applicable laws and regulations and Investor shall have no obligation with
respect to any brokerage or finders’ fees or with respect to any claims made by
or on behalf of other persons for such fees that may be due in connection with
the transactions contemplated hereby.

 

 
2


--------------------------------------------------------------------------------




  

4. Company Covenants. Until all of Company’s obligations hereunder are paid and
performed in full, or within the timeframes otherwise specifically set forth
below, Company shall comply with the following covenants: (i) from the date
hereof until the date that is six (6) months after all the Conversion Shares and
the Warrant Shares either have been sold by Investor, or may permanently be sold
by Investor without any restrictions pursuant to Rule 144, Company shall timely
make all filings required to be made by it under the 1934 Act or by the rules
and regulations of its principal trading market, and such filings shall conform
to the requirements of applicable laws, regulations and government agencies,
and, unless such filings are publicly available on the SEC’s EDGAR system (via
the SEC’s web site at no additional charge), Company shall provide a copy
thereof to Investor promptly after such filings; (ii) so long as Investor
beneficially owns any of the Securities and for at least twenty (20) Trading
Days (as defined in the Note) thereafter, Company shall file all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and shall take all reasonable action under its control to ensure that
adequate current public information with respect to Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination; (iii)
the Common Stock shall be listed or quoted for trading on any of (a) the NYSE
Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global Market, (d) the
Nasdaq Capital Market, (e) the OTC Bulletin Board, (f) the OTCQX, or (g) the
OTCQB; (iv) when issued, each of the Securities (including, without limitation,
the Conversion Shares and the Warrant Shares), will be validly issued, fully
paid for and non-assessable, free and clear of all liens, claims, charges and
encumbrances, and (v) Company shall use the net proceeds received hereunder for
working capital and general corporate purposes only, including payments to
brokers or finders relating to the offer and sale of the Securities contemplated
herein, provided that any such broker, finder, or other party receiving payments
from Company is a registered investment adviser or registered broker-dealer and
such fees are paid in full compliance with all applicable laws and regulations.

 

5. Conditions to Company’s Obligation to Sell. The obligation of Company
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions:

 

5.1. Investor shall have executed this Agreement and delivered the same to
Company.

 

5.2. Investor shall have delivered the Purchase Price to Company in accordance
with Section 1.2 above.

 

6. Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

 

6.1. Company shall have executed this Agreement and delivered the same to
Investor.

 

6.2. Company shall have delivered to Investor the duly executed Note and Warrant
in accordance with Section 1.2 above.

 

6.3. The Irrevocable Letter of Instructions to Transfer Agent substantially in
the form attached hereto as Exhibit C (the “Transfer Agent”) shall have been
delivered to and acknowledged in writing by Company’s transfer agent.

 

6.4. Company shall have delivered to Investor a fully executed Secretary’s
Certificate evidencing Company’s approval of the Transaction Documents
substantially in the form attached hereto as Exhibit D.

 

6.5. Company shall have delivered to Investor a fully executed Share Issuance
Resolution substantially in the form attached hereto as Exhibit E to be
delivered to the Transfer Agent.

 

 
3


--------------------------------------------------------------------------------




  

7. Reservation of Shares. At all times during which the Note is convertible or
the Warrant is exercisable, Company will reserve from its authorized and
unissued Common Stock to provide for the issuance of Common Stock upon the full
conversion of the Note and full exercise of the Warrant. Company will at all
times reserve at least (i) three (3) times the higher of (1) the Outstanding
Balance (as defined in and determined pursuant to the Note) divided by the
Conversion Price (as defined in and determined pursuant to the Note) or (2) the
Outstanding Balance divided by the Market Price (as defined in and determined
pursuant to the Note), plus (ii) the number of Warrant Shares deliverable upon
full exercise of the Warrant, and (the “Share Reserve”), but in any event not
less than 3,000,000 shares of Common Stock shall be reserved at all times for
such purpose (the “Transfer Agent Reserve”). Company further agrees that it will
cause the Transfer Agent to immediately add shares of Common Stock to the
Transfer Agent Reserve in increments of 500,000 shares as and when requested by
Investor in writing from time to time, provided that the Transfer Agent Reserve
is then less than the required Share Reserve and such incremental increases do
not cause the Transfer Agent Reserve to exceed the Share Reserve. In furtherance
thereof, from and after the date hereof and until such time that the Note has
been paid in full and the Warrant exercised in full, Company shall require the
Transfer Agent to reserve for the purpose of issuance of Conversion Shares under
the Note and Warrant Shares under the Warrant, a number of shares of Common
Stock equal to the Transfer Agent Reserve. Company shall further require the
Transfer Agent to hold such shares of Common Stock exclusively for the benefit
of Investor and to issue such shares to Investor promptly upon Investor’s
delivery of a conversion notice under the Note or a Notice of Exercise under the
Warrant. Finally, Company shall require the Transfer Agent to issue shares of
Common Stock pursuant to the Note and the Warrant to Investor out of its
authorized and unissued shares, and not the Transfer Agent Reserve, to the
extent shares of Common Stock have been authorized, but not issued, and are not
included in the Transfer Agent Reserve. The Transfer Agent shall only issue
shares out of the Transfer Agent Reserve to the extent there are no other
authorized shares available for issuance and then only with Investor’s written
consent.

 

8. Miscellaneous. The provisions set forth in this Section 8 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein.

 

8.1. Original Signature Pages. Each party agrees to deliver its original
signature pages to the Transaction Documents to the other party within five (5)
Trading Days of the date hereof. Notwithstanding the foregoing, the Transaction
Documents shall be fully effective upon exchange of electronic signature pages
by the parties and payment of the Purchase Price by Investor. For the avoidance
of doubt, the failure by either party to deliver its original signature pages to
the other party shall not affect in any way the validity or effectiveness of any
of the Transaction Documents.

 

8.2. Cross Default. Any Event of Default (as defined in the Note) by Company
under the Note shall be deemed a default under this Agreement, and any default
by Company under this Agreement will be deemed an Event of Default under the
Note.

 

8.3. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
venue for Arbitration (as defined in Exhibit F) of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah). Without modifying the parties
obligations to resolve disputes hereunder pursuant to the Arbitration Provisions
(as defined below), for any litigation arising in connection with any of the
Transaction Documents, each party hereto hereby (a) consents to and expressly
submits to the exclusive personal jurisdiction of any state or federal court
sitting in Salt Lake County, Utah, (b) expressly submits to the exclusive venue
of any such court for the purposes hereof, and (c) waives any claim of improper
venue and any claim or objection that such courts are an inconvenient forum or
any other claim or objection to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper.

 

 
4


--------------------------------------------------------------------------------




  

8.4. Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit F) arising under this Agreement or any other Transaction Document or
other agreements between the parties and their affiliates to binding arbitration
pursuant to the arbitration provisions set forth in Exhibit F attached hereto
(the “Arbitration Provisions”). The parties hereby acknowledge and agree that
the Arbitration Provisions are unconditionally binding on the parties hereto and
are severable from all other provisions of this Agreement. Any capitalized term
not defined in the Arbitration Provisions shall have the meaning set forth in
this Agreement. By executing this Agreement, Company represents, warrants and
covenants that Company has reviewed the Arbitration Provisions carefully,
consulted with legal counsel about such provisions (or waived its right to do
so), understands that the Arbitration Provisions are intended to allow for the
expeditious and efficient resolution of any dispute hereunder, agrees to the
terms and limitations set forth in the Arbitration Provisions, and that Company
will not take a position contrary to the foregoing representations. Company
acknowledges and agrees that Investor may rely upon the foregoing
representations and covenants of Company regarding the Arbitration Provisions.

 

8.5. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any arithmetic calculation under the Transaction
Documents, including without limitation, calculating the Outstanding Balance,
Warrant Shares, Exercise Shares (as defined in the Warrant), Delivery Shares (as
defined in the Warrant), Conversion Price, Conversion Shares (as defined in the
Note), Market Price, or the VWAP (as defined in the Note) (collectively,
“Calculations”), Company or Investor (as the case may be) shall submit the
disputed determinations or arithmetic calculations (as the case may be) via
facsimile or email with confirmation of receipt (a) within two (2) Trading Days
after receipt of the applicable notice giving rise to such dispute to Company or
Investor (as the case may be) or (b) if no notice gave rise to such dispute, at
any time after Investor learned of the circumstances giving rise to such
dispute. If Investor and Company are unable to agree upon such determination or
calculation within two (2) Trading Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to Company or
Investor (as the case may be), then Investor shall, within two (2) Trading Days,
submit via email or facsimile the disputed Calculation to Unkar Systems Inc.
(“Unkar Systems”). Company shall cause Unkar Systems to perform the
determinations or calculations (as the case may be) and notify Company and
Investor of the results no later than ten (10) Trading Days from the time it
receives such disputed determinations or calculations (as the case may be).
Unkar Systems’ determination of the disputed Calculation shall be binding upon
all parties absent demonstrable error. Unkar Systems’ fee for performing such
Calculation shall be paid by the incorrect party, or if both parties are
incorrect, by the party whose Calculation is furthest from the correct
Calculation as determined by Unkar Systems. In the event Company is the losing
party, no extension of the Delivery Date shall be granted and Company shall
incur all effects for failing to deliver the applicable shares in a timely
manner as set forth in the Transaction Documents. Notwithstanding the foregoing,
Investor may, in its sole discretion, designate an independent, reputable
investment bank or accounting firm other than Unkar Systems to resolve any such
dispute and in such event, all references to “Unkar Systems” herein will be
replaced with references to such independent, reputable investment bank or
accounting firm so designated by Investor.

 

8.6. Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

 

8.7. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

 
5


--------------------------------------------------------------------------------




  

8.8. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

8.9. Entire Agreement; Amendments. This Agreement and the instruments and
exhibits referenced herein contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the parties hereto.

 

8.10. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), or (b) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to Company:

 

Premier Biomedical, Inc. 

Attn: William A. Hartman 

P.O. Box 31374 

El Paso, Texas 79930

 

With a copy to (which copy shall not constitute notice):

 

Clyde Snow & Sessions 

Attn: Brian A. Lebrecht 

201 S. Main Street, Thirteenth Floor 

Salt Lake City, Utah 84111

 

If to Investor:

 

Typenex Co-Investment, LLC 

Attn: John Fife 

303 East Wacker Drive, Suite 1200 

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen 

3051 West Maple Loop, Suite 325 

Lehi, Utah 84043

 

 
6


--------------------------------------------------------------------------------




  

8.11. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its financing sources,
in whole or in part, without the need to obtain Company’s consent thereto; but
with five (5) business days advance notice to the Company. Company may not
assign its rights or obligations under this Agreement or delegate its duties
hereunder without the prior written consent of Investor.

 

8.12. Survival. The representations and warranties of Company and the agreements
and covenants set forth in this Agreement shall survive the Closing hereunder.

 

8.13. Indemnification. Company agrees to indemnify and hold harmless Investor
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

8.14. Publicity. Company and Investor shall have the right to review a
reasonable period of time before issuance of any press releases by the other
party with respect to the transactions contemplated hereby. Notwithstanding the
foregoing, Investor acknowledges that the Company will file a Current Report on
Form 8-K with the Securities and Exchange Commission describing the transactions
contemplated hereby and may include the Transaction Documents as exhibits
thereto.

 

8.15. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

8.16. Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the Warrant, and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s and Investor’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144). The parties agree that such liquidated damages
are a reasonable estimate of Investor’s actual damages and not a penalty, and
shall not be deemed in any way to limit any other right or remedy Investor may
have hereunder, at law or in equity. The parties acknowledge and agree that
under the circumstances existing at the time this Agreement is entered into,
such liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.

 

 
7


--------------------------------------------------------------------------------




  

8.17. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Transaction Documents, if at any time Investor
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Investor (together with its affiliates)
to beneficially own a number of shares exceeding the Maximum Percentage (as
defined in the Note), then Company must not issue to Investor the shares that
would cause Investor to exceed the Maximum Percentage. The shares of Common
Stock issuable to Investor that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Company
will reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the 1934 Act.

 

8.18. Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money shall be deemed the prevailing party for all purposes
and shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees, deposition costs, and expenses paid by such prevailing party in
connection with arbitration or litigation without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses. Nothing herein shall restrict or impair an arbitrator’s or a court’s
power to award fees and expenses for frivolous or bad faith pleading. If (a) the
Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant; or (b) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note or the Warrant; then
Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

 

8.19. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 

8.20. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

8.21. Time of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Agreement and the other Transaction Documents.

 

[Remainder of page intentionally left blank; signature page follows]

 

 
8


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note:

 

$

86,500.00

 

 

   

Purchase Price:

 

$

75,000.00

 

 

  INVESTOR:

 

TYPENEX CO-INVESTMENT, LLC

      By: Red Cliffs Investments, Inc., its Manager     By: /s/ John M. Fife    
  John M. Fife       President  

 

  COMPANY:

 

PREMIER BIOMEDICAL, INC.

          By: /s/ William Hartman     Printed Name: William Hartman     Title:
Chief Executive Office  

 

ATTACHED EXHIBITS:

 

Exhibit A

Note

Exhibit B

Warrant

Exhibit C

Irrevocable Transfer Agent Instructions

Exhibit D

Secretary’s Certificate

Exhibit E

Share Issuance Resolution

Exhibit F

Arbitration Provisions

 

 
9


--------------------------------------------------------------------------------




  



EXHIBIT F





 

ARBITRATION PROVISIONS

 

1. Dispute Resolution. For purposes of this Exhibit F, the term “Claims” means
any disputes, claims, demands, causes of action, liabilities, damages, losses,
or controversies whatsoever arising from related to or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement or any of the other
Transaction Documents. The term “Claims” specifically excludes a dispute over
Calculations (as defined in the Agreement). The parties hereby agree that the
arbitration provisions set forth in this Exhibit F (“Arbitration Provisions”)
are binding on the parties hereto and are severable from all other provisions in
the Transaction Documents. As a result, any attempt to rescind the Agreement or
declare the Agreement or any other Transaction Document invalid or unenforceable
for any reason is subject to these Arbitration Provisions. These Arbitration
Provisions shall also survive any termination or expiration of the Agreement.

 

2. Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted in Salt Lake County,
Utah and pursuant to the terms set forth in these Arbitration Provisions. The
parties agree that the award of the arbitrator shall be final and binding upon
the parties; shall be the sole and exclusive remedy between them regarding any
Claims, counterclaims, issues, or accountings presented or pleaded to the
arbitrator; and shall promptly be payable in United States dollars free of any
tax, deduction or offset (with respect to monetary awards). Any costs or fees,
including without limitation attorneys’ fees, incident to enforcing the
arbitrator’s award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The award shall include Default
Interest (as defined in the Note) both before and after the award. Judgment upon
the award of the arbitrator will be entered and enforced by a state court
sitting in Salt Lake County, Utah. The parties hereby incorporate herein the
provisions and procedures set forth in the Utah Uniform Arbitration Act, U.C.A.
§ 78B-11-101 et seq. (as amended or superseded from time to time, the
“Arbitration Act”). Pursuant to Section 78B-11-105 of the Arbitration Act, in
the event of conflict between the terms of these Arbitration Provisions and the
provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control.

 

3. Arbitration Proceedings. Arbitration between the parties will be subject to
the following procedures:

 

3.1 Pursuant to Section 110 of the Arbitration Act, the parties agree that a
party may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
8.10 of the Agreement; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section 8.10 of the Agreement
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.10 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

 

 
10


--------------------------------------------------------------------------------




  

3.2 Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to Investor designating the Proposed Arbitrators, select the names of
three arbitrators that are designated as “neutrals” or qualified arbitrators by
Utah ADR Service by written notice to Investor. Investor may then, within ten
(10) calendar days after Company has submitted notice of its selected
arbitrators to Investor, select, by written notice to Company, one (1) of the
selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If Investor fails to select in writing and within such
10-day period one of the three arbitrators selected by Company, then Company may
select the arbitrator from its three previously selected arbitrators by
providing written notice of such selection to Investor. Subject to Paragraph
3.12 below, the cost of the arbitrator must be paid equally by both parties;
provided, however, that if one party refuses or fails to pay its portion of the
arbitrator fee, then the other party can advance such unpaid amount (subject to
the accrual of Default Interest thereupon), with such amount added to or
subtracted from, as applicable, the award granted by the arbitrator. If Utah ADR
Services ceases to exist or to provide a list of neutrals, then the arbitrator
shall be selected under the then prevailing rules of the American Arbitration
Association. The date that the selected arbitrator agrees in writing to serve as
the arbitrator hereunder is referred to herein as the “Arbitration Commencement
Date”.

 

3.3 An answer and any counterclaims to the Arbitration Notice, which must be
pleaded consistent with the Utah Rules of Civil Procedure, shall be required to
be delivered to the other party within twenty (20) calendar days after the
Service Date. Upon request, the arbitrator is hereby instructed to render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

 

3.4 The party that delivers the Arbitration Notice to the other party shall have
the option to also commence legal proceedings with any state court sitting in
Salt Lake County, Utah (“Litigation Proceedings”), subject to the following: (i)
the complaint in the Litigation Proceedings is to be substantially similar to
the claims set forth in the Arbitration Notice, provided that an additional
cause of action to compel arbitration will also be included therein, (ii) so
long as the other party files an answer to the complaint in the Litigation
Proceedings and an answer to the Arbitration Notice, the Litigation Proceedings
will be stayed pending an award of the arbitrator hereunder, (iii) if the other
party fails to file an answer in the Litigation Proceedings or an answer in the
Arbitration Proceedings, then the party initiating Arbitration shall be entitled
to a default judgment consistent with the relief requested, to be entered in the
Litigation Proceedings, and (iv) any legal or procedural issue arising under the
Arbitration Act that requires a decision of a court of competent jurisdiction
may be determined in the Litigation Proceedings. Any award of the arbitrator may
be entered in such Litigation Proceedings pursuant to the Arbitration Act.

 

3.5 Pursuant to Section 118(8) of the Arbitration Act, the parties agree that
discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

 

(a) Discovery will only be allowed if the likely benefits of the proposed
discovery outweigh the burden or expense, and the discovery sought is likely to
reveal information that will satisfy a specific element of a claim or defense
already pleaded in the Arbitration. The party seeking discovery shall always
have the burden of showing that all of the standards and limitations set forth
in these Arbitration Provisions are satisfied. The scope of discovery in the
Arbitration proceedings shall also be limited as follows:

 

(i) To facts directly connected with the transactions contemplated by the
Agreement.

 

(ii) To facts and information that cannot be obtained from another source that
is more convenient, less burdensome or less expensive.

 

(c) No party shall be allowed (a) more than fifteen (15) interrogatories
(including discrete subparts), (b) more than fifteen (15) requests for admission
(including discrete subparts), (c) more than ten (10) document requests
(including discrete subparts), or (d) more than three depositions (excluding
expert depositions) for a maximum of seven (7) hours per deposition.

 

 
11


--------------------------------------------------------------------------------




  

3.6 Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.

 

(a) All discovery requests must be submitted in writing to the arbitrator and
the other party before issuing or serving such discovery requests. The party
issuing the written discovery requests must include with such discovery requests
a detailed explanation of how the proposed discovery requests satisfy the
requirements of these Arbitration Provisions and the Utah Rules of Civil
Procedure. Any party will then be allowed, within ten (10) calendar days of
receiving the proposed discovery requests, to submit to the arbitrator an
estimate of the attorneys’ fees and costs associated with responding to such
written discovery requests and a written challenge to each applicable discovery
request. After receipt of an estimate of attorneys’ fees and costs and/or
challenge(s) to one or more discovery requests, the arbitrator will make a
finding as to the likely attorneys’ fees and costs associated with responding to
the discovery requests and issue an order that (A) requires the requesting party
to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (B) requires the responding party to respond to the
discovery requests as limited by the arbitrator within a certain period of time
after receiving payment from the requesting party. If a party entitled to submit
an estimate of attorneys’ fees and costs and/or a challenge to discovery
requests fails to do so within such 10-day period, the arbitrator will make a
finding that (A) there are no attorneys’ fees or costs associated with
responding to such discovery requests, and (B) the responding party must respond
to such discovery requests (as may be limited by the arbitrator) within a
certain period of time as determined by the arbitrator.

 

(b) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

 

(c) Discovery deadlines will be set forth in a scheduling order issued by the
arbitrator. The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

 

3.7 Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted by the deadlines established by the arbitrator.
Expert reports must contain the following: (a) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (b)
the expert’s name and qualifications, including a list of all publications
within the preceding 10 years, and a list of any other cases in which the expert
has testified at trial or in a deposition or prepared a report within the
preceding 10 years; and (c) the compensation to be paid for the expert’s study
and testimony. The parties are entitled to depose any other party’s expert
witness one time for no more than 4 hours. An expert may not testify in a
party’s case-in-chief concerning any matter not fairly disclosed in the expert
report.

 

 
12


--------------------------------------------------------------------------------




  

3.8 All information disclosed by either party during the Arbitration process
(including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

 

3.9 The parties hereby authorize and direct the arbitrator to take such actions
and make such rulings as may be necessary to carry out the parties’ intent for
the arbitration proceedings to be efficient and expeditious. Pursuant to Section
120 of the Arbitration Act, the parties hereby agree that an award of the
arbitrator must be made within 150 days after the Arbitration Commencement Date.
The arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 150-day period. The
Utah Rules of Evidence will apply to any final hearing before the arbitrator.

 

3.10 The arbitrator shall have the right to award or include in the arbitrator’s
award any relief which the arbitrator deems proper under the circumstances,
including, without limitation, specific performance and injunctive relief,
provided that the arbitrator may not award exemplary or punitive damages.

 

3.11 If any part of these Arbitration Provisions is found to violate applicable
law or to be illegal, then such provision shall be modified to the minimum
extent necessary to make such provision enforceable under applicable law.

 

3.12 The arbitrator is hereby directed to require the losing party to (i) pay
the full amount of the costs and fees of the arbitrator, and (ii) reimburse the
prevailing party the reasonable attorneys’ fees, arbitrator costs, deposition
costs, and other discovery costs incurred by the prevailing party.

 

[Remainder of page intentionally left blank]

 

 

13

--------------------------------------------------------------------------------